Citation Nr: 0114684	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  99-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from December 
1965 to December 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1998 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey which granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned an evaluation of 10 percent for that disability.  
Subsequently, the appellant moved to Florida; thereafter the 
case has been handled by the St. Petersburg, Florida RO which 
certified the case to the Board.

In February 2000, a videoconference hearing was held between 
St. Petersburg, Florida and Washington, DC, before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102.  A transcript of the hearing 
testimony has been associated with the claims file.  

While the case was in appellate status, the appellant's 
disability evaluation for PTSD was increased from 10 to 30 
percent; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The increased PTSD rating was effective as of the date of 
receipt of the original claim.  The Board notes that the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) held, in Fenderson v. West, 12 Vet. 
App. 119 (1999), that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not 
limited to that reflecting the then current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The Board has 
therefore listed the issue as one of an increased initial 
rating on the title page.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA and in light of the needed development 
described below, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

During the February 2000 videoconference hearing, it was 
stated that the appellant was to submit three pages of 
additional evidence along with a written waiver of 
consideration of additional evidence by the RO.  See 
38 C.F.R. §§ 19.37, 20.1304.  However, it does not appear 
that this evidence was ever actually submitted; no waiver of 
RO consideration for said evidence is of record either.  

Review of the evidence of record reveals that the appellant 
received treatment for his PTSD at VA facilities in New 
Jersey and Florida.  A Daytona Beach VA clinic note, dated in 
December 1998, states that the appellant had received 
treatment at a VA Clinic in New Jersey.  Currently, the only 
VA records that have been obtained are from Daytona Beach, 
dated from December 1998 to March 1999.  The rest of the 
appellant's VA treatment records must be obtained.

The September 1998 private psychological evaluation report 
states that the report was prepared for the New Jersey 
Military and Veterans Affairs Veterans Readjustment Project 
and that the appellant had taken a voluntary disability 
retirement from his job due to his psychiatric/psychological 
condition.  It does not appear that any attempt to obtain 
records from either of these organizations has been made.

While attempts have been made to obtain records pertaining to 
the treatment the appellant received from a social worker at 
the Veterans Services Bureau in Toms River, New Jersey and 
from a private doctor in Pt. Pleasant, New Jersey, these 
attempts were unsuccessful.  In light of the requirements of 
the VCAA, further attempts to obtain these records must be 
made.

Lastly, the appellant testified at his February 2000 
videoconference hearing that his PTSD disability symptoms had 
worsened since the July 1999 VA examination.  Almost two 
years have passed since that VA examination and, as such, the 
Board finds that a specialized examination is needed to 
ascertain the current severity of the appellant's PTSD.

As a basis for considering the claim for increase on its 
merits, the evidence contained in the claims file is 
inadequate for determining the degree of impairment 
attributable to the service-connected PTSD.  These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Hence, the Board requests further development.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain for association 
with the claims file copies of all VA 
treatment records, from all pertinent VA 
facilities in Florida and New Jersey, for 
the appellant's PTSD for the period 
between December 1997 and the present.  
The appellant's assistance should be 
solicited as needed.

2.  The RO should obtain the names and 
addresses of all other medical care 
providers who treated the appellant for 
PTSD since 1997.  After securing the 
necessary release, the RO should obtain 
these records.  In particular, records 
should be obtained from the New Jersey 
Military and Veterans Affairs Veterans 
Readjustment Project; the appellant's 
social worker at the Veterans Services 
Bureau in Toms River, New Jersey; and the 
private doctor in Pt. Pleasant, New 
Jersey who treated the appellant.

3.  The RO should obtain for association 
with the claims file copies of the 
appellant's medical records associated 
with his voluntary disability retirement 
from his longtime employer in New Jersey.  
The appellant's assistance should be 
solicited as needed.

4.  After the aforementioned documents 
have been obtained, the RO should 
schedule the appellant for an examination 
by a psychiatrist to determine the nature 
and extent of his service-connected PTSD.  
The entire claims file must be made 
available to the examiner for use in the 
record review.  The psychiatrist should 
review the appellant's entire psychiatric 
history in order to construct an overall 
picture of his psychiatric status over 
the years.  The psychiatric examiner 
should utilize the data contained in the 
claims file and offer an opinion as to 
the severity of the appellant's PTSD as 
it bears on the occupational and social 
impairment of the appellant rather than 
solely on the examiner's assessment of 
the level of disability at the moment of 
the examination.  All appropriate testing 
should be accomplished.  

To the extent possible, the psychiatrist 
should indicate the historical degree of 
impairment due to PTSD, and any disorders 
due to PTSD or service.  The psychiatrist 
should express an opinion, with degree of 
medical probability expressed, as to what 
portion of the appellant's psychiatric 
symptomatology is attributable to only 
his PTSD.  

Based on a review of the claims file and 
the examination findings, the examiner 
should describe how the symptoms of the 
service-connected PTSD have affected the 
appellant's social and industrial 
capacity.  

Based upon the review of the record, the 
psychiatrist should provide a Global 
Assessment of Functioning (GAF) Score 
indicating the level of impairment 
produced by the service-connected PTSD, 
and any disorders due to PTSD or service, 
for the years from 1996 to the present.  
It is imperative that the psychiatrist 
also provide a definition of the GAF 
score for purposes of due process under 
Thurber v. Brown, 5 Vet. App. 119 (1991).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
the appellant's claim for an increased 
initial evaluation for PTSD.  That 
readjudication should reflect 
consideration of Fenderson v. West, 12 
Vet. App. 119 (1999).  

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


